
	
		I
		111th CONGRESS
		1st Session
		H. R. 3380
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Kanjorski (for
			 himself and Mr. Royce) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Credit Union Act to advance the
		  ability of credit unions to promote small business growth and economic
		  development opportunities, and for other purposes.
	
	
		1.Short titleThe Act may be cited as the
			 Promoting Lending to America’s Small Businesses Act of
			 2009.
		2.Limits on member
			 business loansSection 107A(a)
			 of the Federal Credit Union Act (12 U.S.C. 1757a(a)) is amended by striking
			 than the lesser of— and all that follows and inserting
			 than 25 percent of the total assets of the credit union..
		3.Definition of
			 member business loanSection
			 107A(c)(1)(B)(iii) of the Federal Credit Union Act (12 U.S.C.
			 1757a(c)(1)(B)(iii)) is amended by striking $50,000 and
			 inserting an amount, not to exceed $250,000, that the Board shall
			 prescribe by regulation.
		4.Restriction on
			 member business loansSection
			 216(g)(2) of the Federal Credit Union Act (12 U.S.C. 1790d(g)(2)) is amended by
			 striking until such time as the credit union becomes adequately
			 capitalized and inserting unless otherwise approved by the
			 Board.
		5.Member business
			 loan exclusion for loans to nonprofit religious organizationsSection 107A(a) of the Federal Credit Union
			 Act (12 U.S.C. 1757a(a)) is further amended by inserting , excluding
			 loans made to nonprofit religious organizations, after total
			 amount of such loans.
		6.Encouraging small
			 business development in underserved urban and rural communities
			(a)Member business
			 loan exclusion for loans in underserved areasSection 107A(c)(1)(B) of the Federal Credit
			 Union Act (12 U.S.C. 1757a(c)(1)(B)) is amended—
				(1)by striking
			 or after the semicolon at the end of clause (iv);
				(2)by redesignating
			 clause (v) as clause (vi); and
				(3)by inserting after
			 clause (iv) the following new clause:
					
						(v)that is made to a member, the proceeds of
				which are to be used for commercial, corporate, business, farm, or agricultural
				purposes in an underserved area if such extension of credit—
							(I)is made to a person or organization whose
				principal residence or place of business is located within an underserved area
				(as defined in section 101(10)) served by the credit union, and is not a
				business, or a local outlet of a business, operating on a nationwide basis (for
				purposes of this subclause, a locally owned franchise that consists only of
				local operations shall not be treated as a business operating on a nationwide
				basis); or
							(II)is secured by real property located within,
				or is intended to operate as part of a business located within, such
				underserved area;
				or
							.
				(b)Underserved area
			 definedSection 101 of the Federal Credit Union Act (12 U.S.C.
			 1752) is amended—
				(1)by striking
			 and at the end of paragraph (8);
				(2)by striking the
			 period at the end of paragraph (9) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(10)The term underserved
				area—
							(A)means a geographic
				area consisting of a single census tract or a group of census tracts, each of
				which—
								(i)meets the criteria
				for—
									(I)a low income community, as defined in
				section 45D(e) of the Internal Revenue Code of 1986; or
									(II)an investment area, as defined and
				designated under section 103(16) of the Community Development Banking and
				Financial Institutions Act of 1994; and
									(ii)is not a tract in which 50 percent or more
				of the resident families have annual incomes in excess of $75,000 (as adjusted
				periodically by the Board, at the discretion of the Board, to reflect changes
				in the average Consumer Price Index for all-urban consumers published by the
				Department of Labor); and
								(B)notwithstanding subparagraph (A), includes,
				with respect to any Federal credit union, any geographic area within which such
				credit union—
								(i)has received approval to provide service
				before the date of the enactment of the Promoting Lending to America’s Small
				Businesses Act of 2009 from the National Credit Union Administration;
				and
								(ii)has established a service facility before
				such date of
				enactment.
								.
				
